Yesawich Jr., J.
Proceeding initiated in this Court pursuant to Public Officers Law § 36 to remove respondent from the office of Highway Superintendent of the Town of Brookfield.
Inasmuch as respondent no longer holds the office from which petitioner seeks to have him removed, this proceeding has become moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; Matter of DeFalco v Doetsch, 208 AD2d 1047, 1048). Furthermore, we are not convinced that the issues presented are such as to warrant review despite their mootness (see, Matter of Hearst Corp. v Clyne, supra, at 714-715). Were we to address the merits of petitioner’s allegations, however, we would be inclined to dismiss the petition for the proof does not, in our view, demonstrate that respondent engaged in the kind of “unscrupulous conduct or gross dereliction of duty” (Matter of Salvador v Naylor, 222 AD2d 931, 932) that would justify the drastic remedy of removal from office (see, Matter of Morin v *785Gallagher, 221 AD2d 765; Matter of Beats v Carpenter, 61 AD2d 320, 322; compare, Matter of West v Grant, 243 AD2d 815, 816-817; Matter of DeFalco v Doetsch, supra, at 1049-1050; Matter of Swope v Kean, 71 AD2d 972).
Mikoll, J. P., Crew III, Spain and Carpinello, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.